Citation Nr: 1106927	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  99-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.

In July 2007, the Veteran appeared and testified at a Central 
Office hearing.  The transcript is of record.  

Pursuant to a December 2008 Joint Remand, the United States Court 
of Appeals for Veterans Claims remanded the Veteran's claims to 
the Board.  In October 2009, the Board remanded the Veteran's 
claim for further development-including a search for outstanding 
treatment records.  The remand request was not fully complied 
with, and as will be more fully described below, the case must 
again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

It appears as though the Veteran, in a January 2007 
statement, has raised a request to reopen his previously 
denied claim of service connection for partial loss of the 
upper mandible, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary regarding the Veteran's claims.  

In October 2009, the Board remanded the Veteran's claim to obtain 
outstanding treatment records identified by the Veteran.  The 
Veteran specifically testified that he was treated at medical 
facilities at the Yuma Proving Grounds, and the remand requested 
that the RO/AMC attempt to obtain medical records from both the 
VAMC and military medical facilities near Yuma Proving Grounds.  
It appears from the record that a request was only made to 
Southern Arizona VA Health Care System (SAVAHCS), and a negative 
reply was received.  It appears that the RO/AMC did not make any 
request to the U.S. Army Yuma Proving Grounds clinic.  Again, the 
Veteran contends that he was treated for a perforated tympanic 
membrane in 1969 at Yuma Proving Grounds.  

The October 2009 Board remand specifically requested that the 
RO/AMC check both VA and military facilities in attempting to 
retrieve the identified and outstanding treatment records at Yuma 
Proving Grounds.  Because no attempt was made to retrieve any 
records at the Army facility there, the claim must again be 
remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board has reviewed the most recent VA 
examination, dated in September 2006, and it appears as though no 
audiological testing was performed.  Additionally, the examiner 
indicated that he did not require any audiological testing to 
render his opinion.  He gave a negative nexus opinion regarding 
the bilateral hearing loss, and stated that he could not provide 
an opinion in regards to the Veteran's tinnitus without resort to 
speculation.  The examiner did not discuss why he was unable to 
provide an opinion without resort to speculation regarding the 
Veteran's tinnitus.  Upon review of this VA examination, and in 
conjunction with the Veteran's testimony, the Board finds that 
another VA audiological examination would be helpful in 
adjudicating the Veteran's claim.  Thus, also upon remand, the 
Veteran should be afforded another, more thorough, VA examination 
to determine whether his claimed bilateral hearing loss and 
tinnitus had their onset during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any 
outstanding treatment records regarding the 
Veteran's 1969 treatment at the Yuma Proving 
Grounds from any appropriate resource.  A 
specific request should be made to the U.S. 
Army Yuma Proving Ground Clinic.  Any 
negative reply should be associated with the 
claims file.  

2.  Following the development above, the 
RO/AMC should also arrange for the Veteran to 
undergo a VA audiological examination to 
determine the nature, extent and etiology of 
the Veteran's hearing loss and tinnitus.  The 
claims folder should be made available to the 
examiner for review.  The examiner is then 
directed to determine whether the Veteran's 
hearing loss and/or tinnitus were at least as 
likely as not (i.e., a 50 percent or greater 
probability) incurred in or are etiologically 
related to any incident in service, including 
the possibility of a non-acoustic source.  
The examiner is requested to provide a 
rationale for all opinions given.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why.

3.  If any benefit sought on appeal is not 
granted, both the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



